The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/15/2021 has been entered.


DETAILED ACTION
Claims 1, 3-6, 8, 9, 11-14 and 17-32 are pending in the Claim Set filed 4/15/2021.
Claims 1, 3, 17, 22-24, 29 and 30 have been amended.
Claims 31 and 32 are newly added. 
Claims 2, 7, 10, 15 and 16 are canceled.
Claims 8, 17-23 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1, 3-6, 9, 11-14, 24-27, 29, 30, 31 and 32 are for examination. 
The following office action contains NEW GROUNDS of Rejection.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 12/10/2020 and 4/15/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claim 1, 3-6 and 24-27 under 35 U.S.C. 103(a) as being unpatentable over Ghafoor et al (USP 6001920) in view of Gibney et al (Polyethylene imine)s as Antimicrobial Agents with Selective activity,” Macromolecular Bioscience, p.1279, 2012, cited in IDS filed 9/04/2018, Doc. No.83) is withdrawn.



Claim Objections
Applicant is advised that should claim 13 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Notably, claims 13 and claim 27 are both directed to one or more non-electrolyte polymers in the composition in claim 1. 


NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1, 3-6, 9, 11-14, 27, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 1 recites (in part): 
Optionally (c) a germicidal agent selected from nitrofurazone, nitromersol, thimerosol, (dodecyl) (diethylenediamine)glycine, (dodecyl)(aminopropyl) glycine, a heterocyclicimides, potassium persulfate, potassium permanganate, boric acid, and a combination thereof,
In particular, germicidal agent (compound): thimerosol.
It appears that this compound: thimerosol, is known as thimerosal, which is also called thiomersal, wherein thimerosal 
Notably, thimerosal, also called thiomersal, is an organic compound that has antimicrobial and preservative properties. Thimerosal was developed in the 1920s and became widely used as a preservative in antiseptic ointments, eye drops, and nasal sprays as well as in vaccine (Thimerosal Article: Citation Information: Article Title: Thimerosal Website Name: Encyclopaedia Britannica Publisher: Encyclopaedia Britannica, Inc. Date Published: 20 November 2018; URL: https://www.britannica.com/science/thimerosal; Access Date: June 17, 2021).
Further consideration, Heath (US 20160346205, Liposome Loading) at paragraph [0141] appears to use the names thimerosol and thimerosal interchangeably (apparently identical compounds), shown below: 

    PNG
    media_image1.png
    157
    438
    media_image1.png
    Greyscale

Claim 1 is unclear to Applicant intent. The compound: thimersol, recited in claim 1 is listed once in the 
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ The remaining claims are rejected as depending from a rejected claim.
In order to promote compact prosecution of Instant Application the compound: thimerosol, recited in claim 1 is interpreted for examination as the identical germicidal agent (compound) as: Thimerosal and/or Thiomersal.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-6, 11-14, 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDs filed 10/10/2017) [Miller] and Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan].
Regarding claims 1, 3-6, 11-14, 29 and 31, 
Purschwitz teaches antimicrobial compositions comprising linear polyethylenimine that is non-chemically modified, which further comprises diallyldimethylammonium chloride (a second cationic polymer) (Abstract; [0006-0024]; [0048]; See entire document). Purschwitz teaches that the polyethylenimines preferably have a number-average molecular weight of 500 g/mol to 125000 g/mol, which encompasses the claimed molecular weights 
Purschwitz teaches that the composition comprises water and/or ethanol (reads on carrier) ([0233]; [0235]; See entire document).
Moreover, Purschwitz teaches polyamines such as PEI may show antimicrobial, preservative and/or microorganism adhesion inhibiting effects. PEIs with the preferred structural features as described above may show antimicrobial, preservative and/or microorganism adhesion inhibiting effect [0034]. Furthermore, Purschwitz teaches that antimicrobial compositions further comprises Thiomersal or Thiomerosal (page 3, left column, lines 19-20), which reads on ‘thimerosol’ (i.e., also named thiomersal or thiomerosal) recited in claim 1.
Purschwitz differs from the claims in that the document does not teach that the polyethylenimines is cationic, i.e., 
However, Blog, Miller and Lan, as a whole, cure the deficiencies.
Blog teaches that linear polyethylenimine (PEI) is difficult to dissolve, where Linear PEI is somewhat soluble in hot water and low pH (i.e., acidic environment, wherein the amine groups can be protonated). Blog teaches that in order to solve this problem, polyethylenimine hydrochloride (PEI-HCl) is provided that is much more soluble as the hydrochloride salt form than the free form, which, for example, the PEI-HCl has a MW of about 40,000 that corresponds to free form having a MW 25,000 (See entire document).
Accordingly, it would be obvious to one of ordinary skill in the art that linear PEI is difficult to dissolve in water, i.e., linear, non-chemically modified PEI, has a low solubility in water solutions, which in accordance with the teachings of Blog. Thus, it would be obvious for one skilled in the art before the effective filing date of the claimed invention to provide PEI in the protonated form, e.g., PEI-HCL in a water type formulation. One skilled in the art would have been motivated to modify the composition as taught by Purschwitz in order to use a protonated form of PEI to best achieve a desired result having a reasonable expectation of success that a 
Miller teaches a water-soluble carboxylic, e.g. acetic acid, in an effective amount inhibits gel formation of the polyethylenimine (Abstract, Col.3, lns. 60-68 to col.4, lns.1-14; see entire document).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial composition comprising linear poly(ethylenimine) (PEI) as taught by Purschwitz and Blog, as a whole, to further comprise acetic acid to provide an a cationic polyethylenimine iminium acetate in order to prevent gel formation of the composition in accordance with Miller.
Lan teaches a disinfectant formulation imparting a residual biocidal property to treat a surface to impart a film having a capacity to quickly kill bacteria, wherein the disinfectant formulation comprises a polymer binder, wherein the polymer binder is an oxazoline homopolymer or an extended or a modified polymer based on an oxazoline homopolymer, and a biocidal compound, wherein the formulation further comprises a carrier (e.g., low molecular weight alcohol) (Abstract; P.4, lns.22-25 to p.5, lns.1-14; p.7, lns. 9-20; p.10, lns.4-17; claim 2-4; See entire document).


    PNG
    media_image2.png
    91
    182
    media_image2.png
    Greyscale

 where R1 or R2 = hydrogen and/or carboxyl groups (i.e., carboxylic acids) (page 10, lines 4-17; claim 4). Thus, this polymer binder can contain two carboxylic acid groups.
Lan teaches that the polymer binder, e.g., as shown above, provides a durable bond between biocidal compound and the treated surface to facilitate residual in efficacy in a composition that forms a film (Abstract; p.7, lns.18-20; p.13, lns.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition as taught by Purschwitz in accordance with the teaching of Lan regarding the cationic linear polyethylenimine-based polymer having carboxylic acid groups in order to provide an antimicrobial composition that would provide a durable bond between biocidal compound and the treated surface to facilitate residual efficacy having a reasonable expectation of success, wherein the adhesion promoter properties of the polymer binder would be an inherent property of the caroboxylated PEI. 

It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Purschwitz, Blog, Miller and Lan, as a whole.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog], Miller (USP 3909469, cited in IDS filed 10/10/2017) [Miller] and Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan], as a whole, as applied to claims 1, 3-6, 11-14, 29 and 31 above and further in view of Thomas (US 20090206038, of record) [Thomas].
The teachings of Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015, of record) [Blog], Miller (USP 3909469, cited in IDs filed 10/10/2017) [Miller] and Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan] is described above.

Regarding claim 9, 
. 
Claims 13, 14 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog], Miller (USP 3909469, cited in IDs filed 10/10/2017) [Miller] and Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan], as a whole, as applied to claims 1, 3-6, 11-14, 29 and 31 above and further in view of Zhou et al (USP 6017561, of record) and Trowbridge (USP3318816, of record).
The teachings of Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015, of record) [Blog], Miller (USP 3909469, cited in IDs filed 10/10/2017) [Miller] and Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan] is described above.

Regarding claims 13, 14 and 27,
Zhou teaches a liquid antimicrobial composition that includes a quaternary ammonium compound and a dispersing agent that consists of a non-ionic polymer, for example, polyvinyl pyrrolidone (PVP) wherein the non-ionic polymer provides emulsification or suspension of the liquid formulation (lns.45-60; col.4, lns.38-50; claims 1 and 2), wherein the solvent is water or a water-miscible solvent (col.6, lns.1-52). (col.1, lns.45-60; See entire document). Notably, Zhou is silent whether polyvinyl pyrrolidone is non-electrolyte, however, the teachings of Trowbridge address this issue.
Trowbridge teaches polyvinyl pyrrolidone is a non-electrolyte (col.2, lns.14-18).
.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
(This rejection has been reformulated)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-26, 30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDs filed 9/04/2018) [Miller] and Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan].
Regarding claims 1, 2, 5, 6, 11, 12, 29 and 31, 
Purschwitz teaches antimicrobial compositions comprising linear polyethylenimine that is non-chemically modified, which further comprises diallyldimethylammonium chloride (a second cationic polymer) (Abstract; [0006-0024]; [0048]; See entire document). Purschwitz teaches that the polyethylenimines preferably have a number-average molecular weight of 500 g/mol to 125000 g/mol, which encompasses the claimed molecular weights of the PEI polymer ([0009]; more especially 800 to 25000 g/mol [0016]; and, 15000 g/mol [0019]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Where there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness, In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Purschwitz teaches that the composition comprises water and/or ethanol (reads on carrier) ([0233]; [0235]; See entire document).
Moreover, Purschwitz teaches polyamines such as PEI may show antimicrobial, preservative and/or microorganism adhesion inhibiting effects. PEIs with the preferred structural features as described above may show antimicrobial, preservative and/or 
Purschwitz differs from the claims in that the document does not teach that the polyethylenimines is cationic, i.e., cationic polyethylenimine, and that the antimicrobial compositions have an adhesive promoter.
However, Blog, Miller and Lan, as a whole, cure the deficiencies.
Blog teaches that linear polyethylenimine (PEI) is difficult to dissolve, where Linear PEI is somewhat soluble in hot water and low pH (i.e., acidic environment, wherein the amine groups can be protonated). Blog teaches that in order to solve this problem, polyethylenimine hydrochloride (PEI-HCl) is provided that is much more soluble as the hydrochloride salt form than the free form, which, for example, the PEI-HCl has a MW of about 40,000 that corresponds to free form having a MW 25,000 (See entire document).
Accordingly, it would be obvious to one of ordinary skill in the art that linear PEI is difficult to dissolve in water, i.e., linear, non-chemically modified PEI, has a low solubility 
Miller teaches a water-soluble carboxylic, e.g. acetic acid, in an effective amount inhibits gel formation of the polyethylenimine (Abstract, Col.3, lns. 60-68 to col.4, lns.1-14; see entire document).
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial composition comprising linear poly(ethylenimine) (PEI) as taught by Purschwitz and Blog, as a whole, to further comprise acetic acid to provide an a cationic polyethylenimine iminium acetate in order to prevent gel formation of the composition in accordance with Miller.
Lan teaches a disinfectant formulation imparting a residual biocidal property to treat a surface to impart a film having a 
Lan teaches that the polymer binder, which is a linear polyethylenimine-based polymer having carboxylic acid groups (also reads on carboxylated PEI) as shown below:

    PNG
    media_image2.png
    91
    182
    media_image2.png
    Greyscale

 where R1 or R2 = hydrogen and/or carboxyl groups (i.e., carboxylic acids) (page 10, lines 4-17; claim 4). Thus, this polymer binder can contain two carboxylic acid groups.
Lan teaches that the polymer binder, e.g., as shown above, provides a durable bond between biocidal compound and the treated surface to facilitate residual in efficacy in a composition that forms a film (Abstract; p.7, lns.18-20; p.13, lns.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 
Moreover, the antimicrobial film as taught by Purschwitz, Blog, Miller and Lan, as a whole, is identical and indistinguishable to the claimed composition so that it would necessarily follow that it would at least provide an antimicrobial film formed from the composition that kills at least 95% of log 4 population of an enveloped virus within 30 minutes of contact or at least 95% of a non-enveloped virus within 30 minutes of contact, in accordance with Japanese Industrial Standard (JIS) Z 2801 (2006) test for antimicrobial activity, or a modified version of such test and wherein the cationic, linear PEI and second cationic polymer forms a crystalline miscible blend in the carrier, because a composition and its properties are inseparable. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Purschwitz, Blog, Miller and Lan, as a whole.

Response to Arguments
Applicant’s arguments with respect to Ghafoor et al (USP 6001920) [Ghafoor] in view of Gibney have been considered but are moot because the new ground of rejection does not rely on 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626